

116 HR 283 IH: To adjust the boundaries of the Ocmulgee Mounds National Historical Park, and for other purposes.
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 283IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Bishop of Georgia (for himself, Mr. Austin Scott of Georgia, and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo adjust the boundaries of the Ocmulgee Mounds National Historical Park, and for other purposes.
	
		1.Ocmulgee Mounds National Historical Park boundary
 (a)DefinitionsIn this section: (1)Historical parkThe term Historical Park means the Ocmulgee Mounds National Historical Park in the State of Georgia, as redesignated by subsection(b)(1)(A).
 (2)MapThe term map means the map entitled Ocmulgee National Monument Proposed Boundary Adjustment, numbered 363/125996, and dated January 2016. (3)Study areaThe term study area means the Ocmulgee River corridor between the cities of Macon, Georgia, and Hawkinsville, Georgia.
				(b)Ocmulgee Mounds National Historical Park
				(1)Redesignation
 (A)In generalThe Ocmulgee National Monument, established pursuant to the Act of June 14, 1934 (48 Stat. 958, chapter 519), shall be known and designated as the Ocmulgee Mounds National Historical Park.
 (B)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Ocmulgee National Monument shall be deemed to be a reference to the Ocmulgee Mounds National Historical Park.
					(2)Boundary adjustment
 (A)In generalThe boundary of the Historical Park is revised to include approximately 2,100 acres of land, as generally depicted on the map.
 (B)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
					(3)Land acquisition
 (A)In generalThe Secretary may acquire land and interests in land within the boundaries of the Historical Park by donation, purchase from a willing seller with donated or appropriated funds, or exchange.
 (B)LimitationThe Secretary may not acquire by condemnation any land or interest in land within the boundaries of the Historical Park.
 (4)AdministrationThe Secretary shall administer any land acquired under paragraph (3) as part of the Historical Park in accordance with applicable laws (including regulations).
				(c)Ocmulgee River corridor special resource study
 (1)In generalThe Secretary shall conduct a special resource study of the study area. (2)ContentsIn conducting the study under paragraph (1), the Secretary shall—
 (A)evaluate the national significance of the study area; (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available to carry out the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
					